Dismissed and
Memorandum Opinion filed June 28, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00123-CV
____________
 
PHUONG LAN HONG, Appellant
 
V.
 
CMS CARRINGTON MORTGAGE, Appellee
 

 
On Appeal from County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 977771
 
 
 

MEMORANDUM 
OPINION
            This is an appeal from a judgment signed January 31, 2011. 
The clerk’s record was filed March 11, 2011.  No reporter’s record was filed. 
No brief was filed.
            On May 12, 2011, this court issued an order stating that
unless appellant submitted a brief, together with a motion reasonably
explaining why the brief was late, on or before, June 13, 2011, the court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no
response.  Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices Frost,
Jamison, and McCally.